Citation Nr: 1000849	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-12 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1993 to May 1995. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in September 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  At the hearing, the Veteran 
submitted additional evidence and waived the right to have 
the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).

In July 2008, the Board remanded the claim for a total 
disability rating for compensation based on individual 
unemployability for further development.  
As the requested development has been completed on the claim 
for a schedular rating, no further action is necessary to 
comply with the Board's remand directives.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

The claim for a total disability rating for compensation for 
14 months, beginning September 2004, based on extraschedular 
rating is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


FINDING OF FACT

The Veteran's service-connected disabilities are: cervical 
spondylosis C4-C5, C5-C6 with radiculopathy, rated 30 
percent; and glaucoma, rated 40 percent; the combined 
disability rating is 60 percent, which does not meet the 
minimum schedular percentage standards for a total disability 
rating for compensation based on individual unemployability.


CONCLUSION OF LAW

The criteria for a schedular total disability rating for 
compensation based on individual unemployability are not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to the effect on daily 
life and as to the assigned or a cross-referenced Diagnostic 
Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2005 and in March 2006.  The Veteran 
was notified of the evidence needed to substantiate the claim 
for a total disability rating.  

The Veteran was also notified that VA would obtain VA records 
and records of other Federal agencies and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records or with his authorization VA 
would obtain any such records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim); and of Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-
specific notice, namely, a worsening or increase in severity 
of the disability and the effect that worsening has on 
employment).  

To the extent the VCAA notice was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in November 2009.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (Timing error cured by VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.

The RO has obtained VA records. The Veteran has not 
identified any additional pertinent records, to include 
private records, for the RO to obtain on his behalf.

VA has conducted medical inquiry in an effort to substantiate 
the total disability claim. 38 U.S.C.A. § 5103A(d).  He was 
afforded a VA examination in March 2005. There is no evidence 
in the record dated subsequent to the VA examination that 
shows a material change in the disabilities to warrant a 
reexamination. 38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).



For the purpose of one 60 percent disability, or one 40 
percent disability in  combination, the following will be 
considered as one disability: (1)  Disabilities of one or 
both upper extremities, or of one or both lower  extremities, 
including the bilateral factor, if applicable, (2)  
disabilities resulting from common etiology or a single 
accident, (3)  disabilities affecting a single body system, 
e.g. orthopedic, digestive,  respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple  injuries incurred in 
action, or (5) multiple disabilities incurred as a  prisoner 
of war. 

Facts

The Veteran's service-connected disabilities consist of 
cervical spondylosis C4-C5, C5-C6 with radiculopathy, rated 
30 percent; and glaucoma, rated 40 percent, for a combined 
rating of 60 percent.    

As the disabilities do not affect one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, as the disabilities do not result from 
a common etiology or a single accident, as the disabilities 
do not affect a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, and as the disabilities were not incurred 
in action or as a prisoner of war, the Veteran does not the 
minimum schedular percentage requirements for a total 
disability rating for compensation undere 38 C.F.R. § 
4.16(a).  


ORDER

A total disability rating for compensation based on 
individual unemployability on a schedular basis is denied.




REMAND

On the claim for an extraschedular rating, VA records show 
that in April 2002 the Veteran had a cervical diskectomy and 
fusion at C4-5 and C5-6.  He returned to work in September 
2002 against medical advice.  In a rating decision in June 
2003, the RO granted the Veteran a temporary total disability 
rating, covering the period from April 5, 2002 to September 
30, 2002.

In June 2005, the Veteran's employer stated that the Veteran 
was on a medical leave of absence.     

In April 2007, the Veteran testified that he had returned to 
work as a fork lift operator, which requires frequent neck 
turning, and he had returned to work against medical advice 
because of financial difficulties.

In March 2009, the Veteran indicated that was still employed.  
He stated that he was out of work for 14 months, beginning in 
September 2004, and he received $218 a week for six weeks. 

Pursuant to VAOPGCPREC 5-2005, the Veteran may be award a 
total disability rating based on "temporary" individual 
unemployability under 38 C.F.R. § 4.16(b). 

As the evidence of record is insufficient to determine 
whether the Veteran met the extraschedular criteria for a 
temporary total disability rating, further evidentiary 
development is needed. 



Accordingly, the case is remanded for the following action. 

1.  Ask the Veteran for the following 
information, pertaining to his 14-month 
period of unemployment, beginning in 
September 2004, namely, the total 
duration of incapacity or time lost from 
work, a statement for his employer as to 
his status as an employee during the 
period he was not working, and his annual 
income from employment over the period he 
was not working. 

2.  After the development is completed, 
adjudicated the claim under 38 C.F.R. 
§ 4.16(b) (extraschedular rating). If the 
benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


